Exhibit 10.3

FORM OF

CHANGE IN CONTROL SEVERANCE AGREEMENT

WITH OFFICERS AND EMPLOYEES

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”), dated as of
                    , is made by and between Cardium Therapeutics, Inc., a
Delaware corporation (the “Company”), and                      (“Executive”).

WITNESSETH:

WHEREAS, Executive is a senior executive of the Company and has made and is
expected to continue to make major contributions to the short- and long-term
profitability, growth and financial strength of the Company;

WHEREAS, the Company recognizes that, as is the case for most publicly held
companies, the possibility of a Change in Control exists;

WHEREAS, the Company desires to assure itself of both present and future
continuity of management and desires to establish certain severance benefits for
valued executives such as Executive, applicable in the event of a Change in
Control, and the Company has therefore previously adopted the Plan which can
provide severance benefits under certain circumstances;

WHEREAS, the Company wishes to ensure that Executive is not practically disabled
from discharging his or her duties in respect of a proposed or actual
transaction involving a Change in Control;

WHEREAS, the Company desires to provide additional inducement for the Executive
to continue to remain in the employ of the Company;

WHEREAS, this Agreement is the Change in Control Severance Agreement described
in the Plan and this Agreement enumerates the Plan benefits that may be provided
to Executive as referenced in Section II of the Plan; and

WHEREAS, the Compensation Committee of the Board has authorized the Company to
enter into this Agreement in order for Executive to become a participant in the
Plan as provided by the Plan.

NOW, THEREFORE, the Company and Executive agree as follows:

1. Certain Defined Terms. In addition to terms defined elsewhere herein or in
the Plan, the following terms have the following meanings when used in this
Agreement with initial capital letters:



--------------------------------------------------------------------------------

(a) “Base Pay” means Executive’s annual base salary rate as in effect from time
to time.

(b) “Board” means the Board of Directors of the Company.

(c) “Cause” means any of the following, each as determined in the discretion of
the Company’s (or its successor’s) Board of Directors or Chief Executive
Officer: (i) the Executive’s dereliction of his or her duties, (ii) the
Executive’s material violation of Company policy, or (iii) the Executive’s
conviction of, or guilty plea to, a crime against the Company or one which
reflects negatively on the reputation of the Company.

Notwithstanding the foregoing, Executive’s employment shall not be deemed to
have been terminated for “Cause” under (ii) above unless and until there shall
have been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the Board then in office at a
meeting of the Board called and held for such purpose, after reasonable notice
to the Executive and an opportunity for the Executive, together with the
Executive’s counsel (if the Executive chooses to have counsel present at such
meeting), to be heard before the Board, finding that, in the good faith opinion
of the Board, the Executive had committed an act constituting “Cause” and
specifying the particulars thereof in detail. Nothing herein will limit the
right of the Executive or his beneficiaries to contest the validity or propriety
of any such determination.

(d) “Change in Control” means any of the following transactions, provided,
however, that the Company shall determine under parts (iv) and (v) whether
multiple transactions are related, and its determination shall be final, binding
and conclusive:

(i) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;

(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company;

(iii) the complete liquidation or dissolution of the Company;

(iv) any reverse merger or series of related transactions culminating in a
reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but (A) the shares
of Common Stock outstanding immediately prior to such merger are converted or
exchanged by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, or (B) in which securities possessing more than
forty percent (40%) of the total combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from
those who held such securities immediately prior to such merger or the initial
transaction culminating in such merger, but excluding any such transaction or
series of related transactions that the Company determines shall not be a Change
in Control; or

 

-2-



--------------------------------------------------------------------------------

(v) acquisition in a single or series of related transactions by any person or
related group of persons (other than the Company or by a Company-sponsored
employee benefit plan) of beneficial ownership (within the meaning of Rule 13d-3
of the Exchange Act) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities but
excluding any such transaction or series of related transactions that the
Company determines shall not be a Change in Control.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Disability” means that Executive is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than twelve (12) months.

(g) “Employee Benefits” means any group health and dental benefit plans
provided, however, that Employee Benefits shall not include contributions made
by the Company to any retirement plan, pension plan or profit sharing plan for
the benefit of the Executive in connection with amounts earned by the Executive.

(h) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(j) “Good Reason” means that one or more of the following have occurred without
the Executive’s written consent:

(i) Executive has experienced a material diminution in Base Pay after the
Company’s public announcement of a Change in Control;

(ii) Executive has experienced a material diminution in his/her authority,
duties, responsibilities, or reporting structure as in effect immediately prior
to the Company’s public announcement of a Change in Control;

(iii) Executive has been notified that he/she will experience a material change
in the geographic location at which he/she must perform his/her services to the
Company after a Change in Control; or

(iv) The Company has materially breached this Agreement provided that the
effective date of any such material breach cannot occur until on or after a
Change in Control.

 

-3-



--------------------------------------------------------------------------------

For purposes of this Agreement, Executive may resign his/her employment from the
Company for “Good Reason” within sixty (60) days after the date that any one of
the events shown above in (i) through (iv) has first occurred without
Executive’s written consent. Executive’s resignation for Good Reason will only
be effective if the Company has not cured or remedied the Good Reason event
within thirty (30) days after its receipt of the written notice. Such written
notice must be provided to the Company within thirty (30) days of the initial
existence of the purported Good Reason event and shall describe in detail the
basis and underlying facts supporting Executive’s belief that a Good Reason
event has occurred. Failure to timely provide such written notice to the Company
means that Executive will be deemed to have consented to and irrevocably waived
the potential Good Reason event. If the Company does timely cure or remedy the
Good Reason event, then Executive may either resign his/her employment without
Good Reason or Executive may continue to remain employed subject to the terms of
this Agreement.

(k) “Plan” means the Cardium Therapeutics, Inc. Change in Control Severance
Plan.

(l) “Termination Date” means the Executive’s last day of employment with the
Company (and any Company subsidiary or affiliate) and where such termination of
employment constitutes a “separation from service” within the meaning of Code
Section 409A.

2. Termination Following or in connection with a Change in Control. Subject to
Section 2(f), in the event that in the twelve months following the consummation
of a Change in Control, the employment of Executive is either terminated by the
Company for any reason other than Cause, death or Disability or is terminated by
Executive for Good Reason then the following subsections in this Section 2 shall
apply (with Sections 2(a) and 2(b) being subject to the effectiveness of the
release of claims and covenant not to sue referenced in Section 2(e) below):

(a) The Company shall pay to Executive cash in an amount equal to three quarters
of Base Pay on the first business day of the month following the 55th day after
the later of the Change in Control or the Termination Date or, at the
Executive’s election, in a series of up to twelve monthly installments beginning
on such date (subject to the qualifications of Section 2(d)).

(b) For the twelve month period commencing with the month following the month of
the Termination Date, the Company shall continue to provide to Executive all
Employee Benefits which were received by, or with respect to, Executive as of
the Termination Date, at the same expense to Executive as before the Change in
Control subject to immediate cessation if Executive is offered other employee
benefits coverage in connection with new employment. Executive shall provide
advance written notice to the Company informing the Company when the Executive
is offered or becomes eligible for other employee benefits in connection with
new employment. In addition, if periodically requested by the Company, the
Executive will provide the Company with written confirmation that he/she has not
been offered other employee benefits.

 

-4-



--------------------------------------------------------------------------------

(c) As of his/her Termination Date, Executive shall also be paid for his/her
accrued but unpaid salary and vacation, unreimbursed valid business expenses
that were submitted in accordance with Company policies and procedures, and is
eligible for other vested benefits pursuant to the express terms of any employee
benefit plan.

(d) In the event that it is determined that any payment or distribution of any
type to or for the benefit of the Executive made by the Company, by any of its
affiliates, by any person who acquires ownership or effective control of the
Company or ownership of a substantial portion of the Company’s assets (within
the meaning of section 280G of the Code, and the regulations thereunder or by
any affiliate of such person, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the “Total
Payments”), would be subject to the excise tax imposed by section 4999 of the
Code or any interest or penalties with respect to such excise tax (such excise
tax, together with any such interest or penalties, are collectively referred to
as the “Excise Tax”), then such payments or distributions shall be payable
either in (x) full or (y) as to such lesser amount which would result in no
portion of such payments or distributions being subject to the Excise Tax and
Executive shall receive the greater, on an after-tax basis, of (x) or (y) above.
All mathematical determinations and all determinations of whether any of the
Total Payments are “parachute payments” (within the meaning of section 280G of
the Code) that are required to be made under this Section 2(d), shall be made by
a nationally recognized independent audit firm not currently retained by the
Company most recently prior to the Change in Control (the “Accountants”), who
shall provide their determination, together with detailed supporting
calculations regarding the amount of any relevant matters, both to the Company
and to the Executive within seven (7) business days of the Executive’s
Termination Date, if applicable, or such earlier time as is requested by the
Company. Such determination shall be made by the Accountants using reasonable
good faith interpretations of the Code. Any determination by the Accountants
shall be binding upon the Company and the Executive, absent manifest error. The
Company shall pay the fees and costs of the Accountants which are incurred in
connection with this Section 2(d).

(e) All payments and benefits provided under Sections 2(a) and 2(b) are
conditioned on and subject to the Executive’s continuing compliance with this
Agreement and the Executive’s timely execution (and effectiveness) of a general
release of claims and covenant not to sue substantially in the form attached
hereto as Exhibit A (or as may be reasonably modified by the Company in its
reasonable discretion). There is no entitlement to any payments or benefits
unless and until such release of claims and covenant not to sue is effective.
Such release must become effective within fifty-five days of the later of the
Change in Control or the Termination Date or else the Executive will be deemed
to have waived all rights to any payments or benefits under this Agreement. In
addition, to the extent Executive receives severance or similar payments and/or
benefits under any other Company plan, program, agreement, policy, practice, or
the like, or under the WARN Act or similar state law, the payments and benefits
due to Executive under this Agreement will be correspondingly reduced on a
dollar-for-dollar basis (or vice-versa) in a manner that complies with Code
Section 409A.

 

-5-



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing, this Agreement shall also remain effective
(and Executive shall be eligible for payments and benefits hereunder) if, during
a period beginning six months immediately prior to an impending Change in
Control that is actually consummated (and provided such Change in Control
constitutes a “change in the ownership or effective control of the corporation
or a change in ownership of a substantial portion of the assets of the
corporation” within the meaning of Code Section 409A), the Company terminates
the Executive’s employment for any reason other than Cause, death or Disability
and such termination is determined to be in connection with the Change in
Control. The Board shall determine in good faith whether such a termination is
occurring in connection with the impending Change in Control. However, such a
termination shall in any event be deemed to be in connection with an impending
Change in Control if such termination (i) is required by the merger agreement or
other instrument relating to such Change in Control, or (ii) is made at the
express request of the other party (or parties) to the transaction constituting
such Change in Control, or (iii) occurs after the public announcement of the
impending Change in Control.

3. Successors and Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance reasonably satisfactory to the Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor shall thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company.

(b) This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 3(a) and 3(b). Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Executive’s will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 3(c), the Company shall have no liability
to pay any amount so attempted to be assigned, transferred or delegated.

 

-6-



--------------------------------------------------------------------------------

4. No Retention Rights. This Agreement is not an employment agreement and does
not give the Executive the right to be retained by the Company (or its
subsidiaries or affiliates) and the Executive agrees that he/she is an
employee-at-will. The Company (or its subsidiaries or affiliates) reserves the
right to terminate the Executive’s service as an employee at any time and for
any reason.

5. Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx, UPS, or
DHL, addressed to the Company (to the attention of the Secretary of the Company)
at its principal executive office and to the Executive at his/her principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
shall be effective only upon receipt.

6. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.

7. Dispute Resolution; Governing Law. Any dispute between the parties must be
resolved pursuant to the claims procedures and other processes articulated in
the Plan. This Agreement is governed by ERISA and, to the extent applicable, the
laws of the State of California, without reference to the conflict of law
provisions thereof.

8. Miscellaneous. All provisions of this Agreement are subject to and governed
by the terms of the Plan. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto or compliance with
any condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. The Plan and this Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersedes any and all prior agreements of the parties with respect to such
subject matter. No agreements or representations, oral or otherwise, expressed
or implied with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement.

 

-7-



--------------------------------------------------------------------------------

9. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

10. Section 409A. This Agreement is intended to comply with the requirements of
section 409A of the Code. In the event this Agreement or any benefit paid to
Executive hereunder is deemed to be subject to section 409A of the Code,
Executive consents to the Company adopting such conforming amendments as the
Company deems necessary, in its reasonable discretion, to comply with section
409A of the Code. In addition, if Executive is a specified employee (within the
meaning of Code Section 409A) at the time of his/her separation from service,
then to the extent necessary to comply with Code Section 409A and avoid the
imposition of taxes under Code Section 409A, the payment of certain benefits
owed to Executive under this Agreement will be delayed and instead paid (without
interest) to Executive upon the earlier of the first business day of the seventh
month following Executive’s separation from service or ten (10) days after the
Company receives written confirmation of the Executive’s death.

11. Withholding. All payments and benefits made under this Agreement shall be
subject to reduction to reflect any withholding taxes or other amounts required
by applicable law or regulation.

12. Restrictive Covenants.

(a) Nondisparagement. Executive will not disparage the Company, its directors,
officers, employees, affiliates, subsidiaries, predecessors, successors or
assigns in any written or oral communications to any third party. Executive
further agrees that he/she will not direct anyone to make any disparaging oral
or written remarks to any third parties.

(b) Nonsolicit. During the Executive’s employment with Company and for twelve
months after Executive’s Termination Date, the Executive shall not, directly or
indirectly, either as an individual or as an employee, agent, consultant,
advisor, independent contractor, general partner, officer, director,
stockholder, investor, lender, or in any other capacity whatsoever, of any
person, firm, corporation or partnership: (i) solicit, induce, recruit or
encourage any of the Company’s employees or consultants to terminate their
relationship with the Company, or attempt to solicit, induce, recruit, encourage
any of the Company’s employees or consultants to terminate their relationship
with the Company, or attempt to solicit, induce, recruit, encourage or take away
employees or consultants of the Company or (ii) attempt to negatively influence
any of the Company’s clients or customers from purchasing Company products or
services or to solicit or influence or attempt to influence any client, customer
or other person either directly or indirectly, to direct his or its purchase of
products and/or services to any person, firm, corporation, institution or other
entity in competition with the business of the Company or (iii) participate or
engage in the design, development, manufacture, production, marketing, sale or
servicing of any product, or the provision of any service, that directly or
indirectly relates to Company business as conducted on the Termination Date.

 

-8-



--------------------------------------------------------------------------------

(c) Nondisclosure. Notwithstanding any requirement that the Company may have to
publicly disclose the terms of this Agreement pursuant to applicable law or
regulations, the Executive agrees to use reasonable efforts to maintain in
confidence the existence of this Agreement, the contents and terms of this
Agreement, and the consideration for this Agreement (hereinafter collectively
referred to as “Agreement Information”). The Executive also agrees to take every
reasonable precaution to prevent disclosure of any Agreement Information to
third parties, except for disclosures required by law or absolutely necessary
with respect to Executive’s immediate family members or personal advisors who
shall also agree to maintain confidentiality of the Agreement Information.

(d) Confidentiality. Executive shall not, except as required by any court or
administrative agency, without the written consent of the Board or a person
authorized thereby, disclose to any person, other than an employee of the
Company or a person to whom disclosure is reasonably necessary or appropriate in
connection with the performance by the Executive or his duties to the Company,
any confidential information obtained by him while in the employ of the Company
with respect to any of the Company’s inventions, processes, customers, methods
of distribution, methods of manufacturing, attorney-client communications,
pending or contemplated acquisitions, other trade secrets, or any other material
which the Company is obliged to keep confidential pursuant to any
confidentiality agreement or protective order; provided, however, that
confidential information shall not include any information now known or which
becomes known generally to the public (other than as a result of an unauthorized
disclosure by the Executive) or any information of a type not otherwise
considered confidential by a person engaged in the same business or a business
similar to that conducted by the Company.

(e) Noncompete. During the Executive’s employment with Company and for twelve
months after Executive’s Termination Date, Executive shall not participate,
without the written consent of the Board or a person authorized thereby, in the
management or control of, or act as an executive for or employee of, any
business operation or any enterprise if such operation or enterprise engages in
substantial competition with any material line of business that was actively
conducted by the Company or any of its subsidiaries, divisions, or business
units (collectively, the “Companies”) at the time of Executive’s Termination
Date provided, however, that the foregoing shall not include the mere ownership
of not more than three percent of the equity securities of any enterprise that
is in competition with the Companies.

(f) Remedy for Breach. The parties hereto agree that, in the event of breach or
threatened breach of any covenants herein, the damage or imminent damage shall
be inestimable, and that therefore any remedy at law or in damages shall be
inadequate. Accordingly, the parties hereto agree that the Company and Executive
shall be entitled to apply for injunctive relief in the event of any breach or
threatened breach of any of such provisions by Executive or the Company, in
addition to any other relief (including damages) available to the Company or
Executive under this Agreement or under law.

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written. By signing below, Executive
acknowledges that he/she (i) has received a copy of the Plan and its Summary
Plan Description and understands the terms of the Plan and this Agreement,
(ii) is voluntarily entering into this Agreement and (iii) is agreeing to be
bound by the terms of the Plan and this Agreement.

 

CARDIUM THERAPEUTICS, INC.

 

By:

 

Title:

 

 

Executive:

 

 

-10-



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS AND COVENANT NOT TO SUE

This Release of Claims and Covenant Not To Sue (the “Release”) is entered into
by                     (“Executive”). This Release is effective only if (i) it
has been executed by the Executive after his/her termination of employment with
Cardium Therapeutics, Inc. (the “Company”), (ii) such executed Release has been
provided to the Company on or before [DATE] and (iii) the revocation period has
expired without revocation as set forth in Section 5(c) below (the “Effective
Date”). The Company and the Executive are collectively referred to herein as the
Parties.

WHEREAS, Executive was an employee of the Company and served as the Company’s
[JOB TITLE];

WHEREAS, Executive was a participant in and “Covered Employee” under the Cardium
Therapeutics, Inc. Change in Control Severance Plan (the “Plan”);

WHEREAS, pursuant to the Plan and the Change in Control Severance Agreement
executed by the Parties on [DATE] (the “Severance Agreement”), the Executive is
eligible for specified severance benefits upon the occurrence of certain events
with such benefits conditioned upon, among other things, the Executive’s
execution and non-revocation of this Release;

WHEREAS, the Company was subject to a Change in Control (as defined in the
Severance Agreement) on [DATE];

WHEREAS, the Executive’s employment was terminated [by the Company without
Cause] [by the Executive for Good Reason] (as defined in the Severance
Agreement) on [DATE] (the “Separation Date”); and

WHEREAS, pursuant to the terms of the Plan and Severance Agreement, the Company
has determined to treat the termination of Executive’s employment as eligible
for payment of certain separation benefits provided in the Severance Agreement.

NOW, THEREFORE, the Executive agrees as follows:

1. Termination of Employment. Executive acknowledges and agrees that Executive’s
employment with the Company terminated as of the close of business on the
Separation Date. As of the Separation Date, Executive agrees that he/she is no
longer an employee of the Company and no longer holds any positions or offices
with the Company.

2. Separation Benefits. In consideration for the release of claims set forth
below and other obligations under this Release, the Plan and the Severance
Agreement and in satisfaction of all of the Company’s obligations to Executive
and further provided that (i) this Release is signed by Executive and not
revoked by Executive under Section 5(c) herein and (ii) the Executive remains in
continuing compliance with all of the terms of this Release, the Plan and the
Severance Agreement, the Executive is eligible to receive the separation
benefits specified in Sections 2(a) and 2(b) of the Severance Agreement.

 

-11-



--------------------------------------------------------------------------------

3. Integration. This Release, the Plan, and the Severance Agreement (and any
agreements referenced therein) represents the entire agreement and understanding
between the Parties as to the subject matter hereof and supersedes all prior
agreements whether written or oral.

4. Right to Advice of Counsel. Executive acknowledges that Executive has had the
opportunity to fully review this Release and, if Executive so chooses, to
consult with counsel, and is fully aware of Executive’s rights and obligations
under this Release.

5. Executive’s Release of Claims. Executive hereby expressly covenants not to
sue and releases and waives any and all claims, liabilities, demands, damages,
penalties, debts, accounts, obligations, actions, grievances, and causes of
action (“Claims”), whether now known or unknown, suspected or unsuspected,
whether in law, in equity or in arbitration, of any kind or nature whatsoever,
which Executive has or claims to have, now or hereafter, against the Company and
its divisions, facilities, subsidiaries and affiliated entities, successors and
assigns, or any of its or their respective past or present officers, directors,
trustees, shareholders, agents, employees, attorneys, insurers, representatives
(collectively, the Releasees), including, but not limited to, any Claims arising
out of or relating in any way to Executive’s employment at the Company and the
termination thereof. Without limiting the foregoing, Executive hereby
acknowledges and agrees that the Claims released by this Release include, but
are not limited to, any and all claims which arise or could arise under Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
1967, the Federal Worker Adjustment and Retraining Notification Act (or any
similar state, local or foreign law), the Employee Retirement Income Security
Act of 1974, as amended, the California Fair Employment and Housing Act,
California statutory or common law, the Orders of the California Industrial
Welfare Commission regulating wages, hours, and working conditions, and federal
statutory law, or any Claim for severance pay, bonus, sick leave, disability,
holiday pay, vacation pay, life insurance, health or medical insurance or any
other fringe benefit. Nothing in this Release shall limit in any way Executive’s
right under California Workers’ Compensation laws to file or pursue any workers’
compensation claim. Nothing herein shall release any rights to indemnification
Executive may have in connection with Executive’s actions taken in the course of
his/her duties with the Company. This release shall not apply to any claims that
may not be waived as a matter of applicable law.

(a) As part of this general release, Executive expressly releases, waives and
relinquishes all rights under Section 1542 of the California Civil Code which
states:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

Executive acknowledges that he/she may later discover facts in addition to or
different from those which Executive now knows, or believes to be true, with
respect to any of the subject matters of this Release, but that it is
nevertheless Executive’s intention to settle and release any and all Claims
released herein.

 

-12-



--------------------------------------------------------------------------------

(b) Executive warrants and represents that there is not now pending any action;
complaint, petition Executive charge, grievance, or any other form of
administrative, legal or arbitral proceeding by Executive against the Company
and further warrants and represents that no such proceeding of any kind shall be
instituted by or on Executive’s behalf based upon any and all Claims released
herein.

(c) Executive expressly acknowledges, understands and agrees that this Release
includes a waiver and release of all claims which Executive has or may have
under the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C.
§621, et seq. (“ADEA”). The following terms and conditions apply to and are part
of the waiver and release of ADEA claims under this Release:

(i) Executive is advised to consult an attorney before signing this Release;

(ii) Executive is granted twenty-one (21) days after he/she is presented with
this Release to decide whether or not to sign this Release;

(iii) Executive will have the right to revoke the waiver and release of claims
under the ADEA within seven (7) days of signing this Release, and this Release
shall not become effective and enforceable until that revocation period has
expired without such revocation;

(iv) Executive hereby acknowledges and agrees that he/she is knowingly and
voluntarily waiving and releasing Executive’s rights and claims in exchange for
consideration (something of value) in addition to anything of value to which
he/she is already entitled; and

(v) Nothing in this Release prevents or precludes Executive from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs from doing
so, unless specifically authorized by federal law.

6. Labor Code Section 206.5. Executive agrees that the Company has paid to
Executive his/her salary and vacation accrued as of the Separation Date and that
these payments represent all such monies due to Executive through the Separation
Date. In light of the payment by the Company of all wages due, or to become due
to Executive, California Labor Code Section 206.5 is not applicable. That
section provides in pertinent part as follows:

No employer shall require the execution of any release of any claim or right on
account of wages due, or to become due, or made as an advance on wages to be
earned, unless payment of such wages has been made.

7. Severability. Executive understands that whenever possible, each provision of
this Release will be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Release is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability will
not affect any other provision or any other jurisdiction, but this Release will
be reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

-13-



--------------------------------------------------------------------------------

8. No Representations. Executive has not relied upon any representations or
statements made by the Company in deciding whether to execute this Release.

9. Voluntary Execution of Release. This Release is executed voluntarily by
Executive and without any duress or undue influence and with the full intent of
releasing all claims. The Executive acknowledges that:

(a) He/She has read this Release;

(b) He/She has been represented in the preparation, negotiation, and execution
of this Release by legal counsel of his/her own choice or that he/she has
voluntarily declined to seek such counsel;

(c) He/She understands the terms and consequences of this Release and of the
releases it contains;

(d) He/She is fully aware of the legal and binding effect of this Release.

IN WITNESS WHEREOF, the Executive has executed this Release as shown below.

EXECUTIVE

                              

Dated:

 

-14-